Citation Nr: 1537900	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-29 811	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for left carpal tunnel syndrome (CTS), including as secondary to service-connected right arm disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to service connection for left arm carpal tunnel syndrome.  

The record reflects that the Veteran failed to appear for a requested Board hearing scheduled in March 2014.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran reported that he was first diagnosed with left CTS in January 2003 by a Dr. Smith and a Dr. Perry.  While a December 2002 electromyography report showed findings of left CTS, treatment records from Dr. Smith and Perry do not appear to have been associated with the claims file.  See 38 U.S.C.A. 3.159(c) (2015).  

In the report of a February 2013 VA examination, the VA examiner provided the opinion that the Veteran's left carpal tunnel syndrome was less likely than not proximately due to or the result of service-connected right elbow disability.  The examiner did not, however, provide a clear opinion with respect to whether the left carpal tunnel syndrome was aggravated by service-connected right elbow disability.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Accordingly, this claim is REMANDED for the following action:

1.  Ask the Veteran to identify whether treatment rendered by Dr. Smith and Dr. Perry was rendered at a private facility or a VA facility.  After securing any necessary authorization, obtain the treatment records from the indicated facility.

2.  Then ask the February 2013 VA examiner to again review the claims file, including any new evidence, and provide a new opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the left carpal tunnel syndrome is aggravated (permanently made worse) by service-connected right elbow disability.  

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of low back disability prior to aggravation.

In providing this opinion, the examiner must specifically address medical evidence and lay contentions of records, to specifically include the Veteran's contentions that the carpal tunnel syndrome was the result of overcompensation due to service-connected right elbow disability.  

If the examiner is not available, ask another physician to review the entire record and provide the additional opinions.  The examiner should provide reasons for all opinions.  If further examination is recommended, this should be arranged.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

